                       1     R. BRIAN DIXON, Bar No. 076247
                             bdixon@littler.com
                       2     LITTLER MENDELSON, P.C.
                             333 Bush Street
                       3     34th Floor
                             San Francisco, CA 94104
                       4     Telephone: 415.433.1940
                             Facsimile: 415.399.8490
                       5
                             AMANDA L. ILER, Bar No. 300268
                       6     ailer@littler.com
                             LITTLER MENDELSON, P.C.
                       7     500 Capitol Mall
                             Suite 2000
                       8     Sacramento, CA 95814
                             Telephone: 916.830.7200
                       9     Fax No.:       916.561.0828

                    10       Attorneys for Defendants
                             NORTHBAY HEALTHCARE CORPORATION
                    11       (erroneously sued as NORTHBAY MEDICAL
                             CENTER), TERRI RUSSELL, AND JEROLD
                    12       WILCOX

                    13       MARIA VIVIAN HUYNH
                             PRO SE
                    14       P.O. Box 515
                             Vacaville, CA 95696
                    15       Telephone: 707.322.3612

                    16
                                                         UNITED STATES DISTRICT COURT
                    17
                                                         EASTERN DISTRICT OF CALIFORNIA
                    18

                    19
                             MARIA VIVIAN HUYNH,                      Case No. 2-17-cv-02039-MCE-EFB
                    20
                                            Plaintiff,                [PROPOSED] ORDER TO AMEND
                    21                                                CAPTION
                             v.
                    22
                             NORTHBAY MEDICAL CENTER, TERI
                    23       RUSSELL, and JEROLD WILCOX,
                    24                      Defendants.
                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                                                                                    CASE NO. 2-17-CV-02039-MCE-EFB
                       1              Pursuant to the parties’ stipulation (ECF No. 51), it is hereby ORDERED that the caption of

                       2     this matter shall be amended to remove John Kiem Huynh and reflect only Maria Vivian Huynh as

                       3     plaintiff.

                       4     Dated: October 21, 2019
                       5

                       6

                       7

                       8

                       9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28       4833-8507-7670.1 003753.1054
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                                                                             2.                CASE NO. 2-17-CV-02039-MCE-EFB
